COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-234-CV
 
  
CENTRAL 
MUTUAL INSURANCE                                             APPELLANT
COMPANY 
D/B/A CENTRAL INSURANCE
COMPANIES
 
V.
 
MERCEDES 
HOMES OF TEXAS, LTD.                                          APPELLEE
  
----------
FROM 
THE 393RD DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
 
        We 
have considered the “Joint Motion To Reverse And Remand For Entry Of Judgment 
In Conformity With Settlement Agreement” filed by appellant Central Mutual 
Insurance Company d/b/a Central Insurance Companies and appellee Mercedes Homes 
Of Texas, Ltd. Because the parties have settled all matters in the appeal, it is 
the court’s opinion that the motion should be granted. We therefore reverse 
the trial court’s judgment without reference to the merits and remand to the 
trial court for entry of judgment consistent with the parties’ settlement 
agreement. See TEX. R. APP. P. 42.1(a)(1).
        Costs 
of this appeal shall be taxed against the party incurring same, for which let 
execution issue.
  
                                                                  PER 
CURIAM
                                                                  
PANEL 
B:   DAUPHINOT, LIVINGSTON, and WALKER, JJ.
 
DELIVERED: 
March 18, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.